Exhibit 10.6
SYSTEM EXTENSION or MODIFICATION GUARANTEE AGREEMENT
This Agreement, dated 01/18/2008, is between Central Illinois Public Service
Company d/b/a AmerenCIPS (“Company”) and One Earth Energy (“Customer”). Company
and Customer agree to the following:

1.   Company agrees in accordance with the applicable tariffs, rules,
regulations of the Company and the Illinois Commerce Commission, now in effect
and as amended from time to time, to make available to Customer three phase
electric service by extending its electrical distribution system to the Customer
premises located at:

             
Address:
  202 N Jordan Dr                       Account #:  
TBD                                        
 
  Gibson City, IL 60936  _____    Premise #  
TBD                                        
 
      DOJM WR/Contract #   1NPR085671                    

2.   Company and Customer agree that Customer’s cost for the extension of
electric distribution service shall be based on the following:

                 
•
  Estimated Cost for Extension or Modification   (Amount A)   $ 1,393,604.00  
•
  Required Non-refundable Advance Contribution   (Amount B)   $ 1,150,259.00  
•
  Amount Subject to Guarantee [Amount A – Amount B]   (Amount C)   $ 243,345.00
 
•
  Monthly Guarantee Charge [Amount C divided by 36]   (Amount D)   $ 6,759.58  
•
  Present Average Monthly Charge for Delivery Service   (Amount E)   $ 0      
[Sum of the actual or computed Monthly Delivery Service Charges from Customer’s
Last 12 Delivery Service Bills divided by 12]
•
  Required Monthly Amount [Sum of Amounts D and E]   (Amount F)   $ 6,759.58  
•
  Total Required Amount [Amount F times 36]   (Amount G)   $ 243,345.00  

“Delivery Service” as used in the above calculations includes the Distribution
Delivery Charge from the appropriate delivery service tariff only.

3.   During the three years of this Agreement, Customer shall pay Company,
whether or not service is used, the following monthly amounts:

  a.   If the total monthly charge for electric Delivery Service used at the
Customer’s premises is less than Amount F above, then Customer shall have a
Deficient Payment of the difference between Amount F and the actual monthly
charge for Delivery Service added to their actual bill.

  b.   If the total monthly charge for electric Delivery Service used at the
Customer’s premises equals or exceeds Amount F above, then Customer shall pay
their actual bill. The amount of the monthly Delivery Service charge that
exceeds amount F shall be termed an Excess Payment

4.   The term of this Agreement shall be for 3 years commencing with the fourth
billing period after the Extension or Modification for permanent service becomes
available for Customer’s use at Customer’s premise. If Customer has not paid the
sum of Amount C and the actual monthly billed delivery service charges by the
end of this Agreement, Customer will be billed any outstanding amounts due in
the 36th month.

5.   At any time, should Customer’s total monthly payments under this Agreement
equal or exceed Amount G above, the Customer will have satisfied the
requirements of this Agreement and no additional Deficiency Payments will be
collected. Previously collected Deficiency Payments will be credited back for
the remaining term of the contract on each monthly bill for any additional
Excess Payments that would otherwise be collected. If all Deficiency Payments
are refunded prior to the end of the 3 year term, the agreement will terminate
and the account will bill normally. Ameren will keep any Deficiency Payments
that have not been refunded at the end of the 3 year term.

6.   Customer agrees that should Customer cease operation of its business at
Customer’s premises in the normal and usual course of business prior to
termination of this Agreement, Customer shall promptly pay Company the actual
cost for the Company to remove the facilities, and the sum of $6,759.58 (Amount
D) for each month less than the 3 year term guarantee period that service was
taken by Customer from Company at Customer’s premises.

7.   All amounts referred to above are exclusive of taxes and other similar
charges. Interest shall not be applied to any excess payments nor shall interest
be refunded.

8.   Company shall not be obligated to extend its distribution system to supply
service to said premises until arrangements for extension of service to other
customers to be served from the extension are completed and until Company has
secured all necessary easements, license and permits and right-of-way has been
cleared of all trees or other obstructions.

9.   Customer further agrees to provide, upon request by Company, a “Letter of
Credit” or “Payment Bond” for the entire term of this Agreement to assure
payment of the Customer’s obligations as set forth herein. The “Letter of
Credit” or “Payment Bond” may be reduced annually by the actual or calculated
Delivery Service Revenue and Deficiency Payments received by Company the
previous year.

10.   This Agreement shall be not be assigned without the consent of the
Company., which consent will not be unreasonably withheld. If assigned, the
Agreement shall be binding on the Customer’s successors and assigns.

                  Customer:   One Earth Energy       Central Illinois Public
Service Company d/b/a AmerenCIPS
By:
  /s/ Steven Kelly       By:   /s/ Mark Harbaugh
 
               
Printed Name:
  Steven Kelly       Printed Name:   Mark Harbaugh
Title:
  President       Title:   Manager
 
          Division:   Division IV
 
          Operating Center:    
 
               

 





--------------------------------------------------------------------------------



 



AMENDMENT TO GAS/ELECTRIC AGREEMENTS WHEN DEPOSIT SECURITY IS
REQUIRED FOR ONE OF THE FOLLOWING:
1) LINE EXTENSION AGREEMENT
2) SYSTEM EXTENSION OR MODIFICATION GUARANTEE AGREEMENT
Whereas, One Earth Energy (herein “Customer”) and AmerenCIPS, an Illinois
corporation, (herein “Company”) (Collectively, the “Parties”) have entered into
an Electric Line Extension Agreement or System Extension or Modification
Guarantee Agreement (herein “Agreement”) associated with DOJM work request
number 1NPR085671 dated 21st day of January, 2008 and Customer desires to
satisfy the deposit requirement contained in the Agreement with an irrevocable
standby letter of credit or a payment bond, it is agreed as follows:

  1.   Customer shall provide the Company with an irrevocable standby letter of
credit or a payment bond from a financial institutions that is acceptable to the
Company and in a form acceptable to the Company (both in the Company’s sole
discretion) in satisfaction of the deposit requirement;

  2.   Customer shall keep an irrevocable standby letter of credit or a payment
bond in force and effect during the entire term of the Agreement, provided
however, Customer may replace an irrevocable standby letter of credit or a
payment bond with a cash deposit.

  3.   In the event the Customer fails to have in effect at any time a standby
letter of credit, payment bond or a cash deposit, Customer shall be in default
and all payments due and owing under the Agreement shall be become immediately
due and payable.

  4.   As long as the Customer satisfies the deposit requirement with an
irrevocable standby letter of credit or payment bond, Customer shall not be
entitled to any refund under the terms of the Agreement; provided however,
Customer shall be entitled to reduce the amount of any irrevocable standby
letter of credit or payment bond, or cash deposit by the amount of refund
Customer would have received under the Agreement had Customer made a cash
deposit. In no event shall the Customer’s refund exceed the amount of the actual
cash deposit held by the Company.

Effective this 25th day of February, 2008.

                  Customer: One earth Energy       AmerenCIPS
 
               
By:
  /s/ Steven Kelly       By:   /s/ Steve Bruner
 
               
 
  Customer Signature           AmerenCIPS Representative
 
              Steve Bruner   Title: President       Title: Industrial Engineer

 





--------------------------------------------------------------------------------



 



Larry Brees

     
From:
  Zafar Rizvi [zrizvi@rexstores.com]
Sent:
  Tuesday, November 24, 2009 2:55 PM
To:
  Larry Brees
Subject:
  FW: Ameren Letter of Credit

Zafar Rizvi
Vice President
REX Stores Corporation,
President
Farmers Energy Inc.
2875 Needmore Road
Dayton, Ohio 45414
Office (937) 276-3931
Fax (937) 276-8643
From: Savage, Fallon [mailto:fsavage@fnni.com]
Sent: Tuesday, November 24, 2009 3:01 PM
To: Steve Kelly; Zafar Rizvi
Subject: Ameren Letter of Credit
FNBO had issued a $243,345 letter of credit to One Earth to Ameren CIPS. This
expires February 26, 2010. Ameren requires a 60 day notice period of expiration,
therefore if we are to terminate the LC we need to let them know by December 16.
Ameren required FNBO at the time of issuance to confirm our letter of credit.
Essentially what this means, is that due to FNBO’s Moody rating, Ameren is
requiring another bank to confirm that our letter of credit is credit worthy. We
currently work with Comerica to confirm this LOC. Comerica has notified us that
to confirm the letter of credit on February 26, 2010, they will be charging 145
bps to do that; they currently charge 50 bps. Typically this fee is passed on to
the customer if the beneficiary requires a confirming bank. When we issued the
initial LOC I negotiated with our global area that we would still charge One
Earth 2% rather than 2.5%, so essentially FNBO absorbs the confirmation fee.
Upon notice of the increase in the confirmation fee, FNBO is unable to absorb
the increase. This would cause us to lose money on the issuance. One Earth has a
couple of options:
1) Pay the additional 95 bps confirmation fee which = $2,312 additional fee for
the LOC

2) Terminate the LOC and negotiate a different credit security instrument with
Ameren
I discussed finding another confirming bank but it is my understanding that this
is what all confirming banks are charging. I apologize for the inconvenience,
and wish I had another solution, but at this time am limited. Let me know what
you what to do. Thanks.

 

1



--------------------------------------------------------------------------------



 



One Earth Energy, LLC
Ameren CIPS Letter of Credit

                                                              PROPOSED    
CURRENT         DATE   AMOUNT PAID     BALANCE     LOC FEES @ 2.95%     LOC FEES
@ 2.0%        
 
          $ 243,345.00     $ 405.58     $ 405.58          
Aug-09
  $ 6,759.58       236,585.42       394.31       394.31          
Sep-09
    6,759.58       229,825.84       383.04       383.04          
Oct-09
    6,759.58       223,066.26       371.78       371.78          
Nov-09
    6,759.58       216,306.68       360.51       360.51          
Dec-09
    6,759.58       209,547.10       349.25       349.25          
Jan-10
    6,759.58       202,787.52       337.98       337.98          
Feb-10
    6,759.58       196,027.94       481.90       326.71          
Mar-10
    6,759.58       189,268.36       465.28       315.45          
Apr-10
    6,759.58       182,508.78       448.67       304.18          
May-10
    6,759.58       175,749.20       432.05       292.92          
Jun-10
    6,759.58       168,989.62       415.43       281.65          
Jul-10
    6,759.58       162,230.04       398.82       270.38          
Aug-10
    6,759.58       155,470.46       382.20       259.12          
Sep-10
    6,759.58       148,710.88       365.58       247.85          
Oct-10
    6,759.58       141,951.30       348.96       236.59          
Nov-10
    6,759.58       135,191.72       332.35       225.32          
Dec-10
    6,759.58       128,432.14       315.73       214.05          
Jan-11
    6,759.58       121,672.56       299.11       202.79          
Feb-11
    6,759.58       114,912.98       282.49       191.52          
Mar-11
    6,759.58       108,153.40       265.88       180.26          
Apr-11
    6,759.58       101,393.82       249.26       168.99          
May-11
    6,759.58       94,634.24       232.64       157.72          
Jun-11
    6,759.58       87,874.66       216.03       146.46          
Jul-11
    6,759.58       81,115.08       199.41       135.19          
Aug-11
    6,759.58       74,355.50       182.79       123.93          
Sep-11
    6,759.58       67,595.92       166.17       112.66          
Oct-11
    6,759.58       60,836.34       149.56       101.39          
Nov-11
    6,759.58       54,076.76       132.94       90.13          
Dec-11
    6,759.58       47,317.18       116.32       78.86          
Jan-12
    6,759.58       40,557.60       99.70       67.60          
Feb-12
    6,759.58       33,798.02       83.09       56.33          
Mar-12
    6,759.58       27,038.44       66.47       45.06          
Apr-12
    6,759.58       20,278.86       49.85       33.80          
May-12
    6,759.58       13,519.28       33.23       22.53          
Jun-12
    6,759.58       6,759.70       16.62       11.27          
Jul-12
    6,759.58       0.12       0.00       0.00          
 
                                 
 
                  $ 9,830.97     $ 7,503.14     $ 2,327.83  

 

